FILED
                             NOT FOR PUBLICATION                               JUN 21 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKAN BOYD,                                        No. 09-15311

               Plaintiff - Appellant,             D.C. No. 3:08-CV-04129-JSW

  v.
                                                  MEMORANDUM *
CONTRA COSTA COMMUNITY
COLLEGE DISTRICT and CAROLYN
HODGE,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Akan Boyd appeals pro se from the district court’s judgment dismissing his

action alleging federal discrimination claims and state tort claims related to the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants’ failure to hire him as an African Studies instructor. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Oki Semiconductor Co.

v. Wells Fargo Bank, 298 F.3d 768, 772 (9th Cir. 2002), and we affirm.

      The district court properly dismissed Boyd’s Title VII claim because he

failed to file a timely administrative complaint with the Equal Employment

Opportunity Commission (“EEOC”), see 42 U.S.C. §§ 2000e-5(e)(1) and 2000e-

5(f)(1), and did not allege grounds for equitable tolling, see Josephs v. Pac. Bell,

443 F.3d 1050, 1061 (9th Cir. 2006) (plaintiff must bring a timely EEOC

complaint as pre-requisite to federal suit or satisfy grounds set forth for equitable

tolling). The district court also properly dismissed Boyd’s state law tort claims

because defendants were entitled to immunity. See Cal. Gov’t Code § 815(a)

(public entities are immune from tort liability unless specifically provided by

statute); id. § 820 (public employees are not liable for injuries resulting from

discretionary acts or omissions).

      Boyd also appeals from the district court’s order denying recusal and

reconsideration, both of which we review for abuse of discretion. See Pesnell v.

Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008); MacDonald v. Grace Church

Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006). The district court did not abuse its

discretion in denying Boyd’s motion for disqualification because he failed to


                                           2                                       09-15311
establish any bias or prejudice. See 28 U.S.C. § 455 (requiring recusal for personal

bias, prejudice, conflict of interest, and other narrow circumstances); see also

Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999) (stating that bias or

prejudice warranting recusal must stem from an extrajudicial source and not from

conduct or rulings during proceedings). The district court also did not abuse its

discretion in refusing to reconsider its disqualification ruling because Boyd merely

repeated his previous arguments and did not allege any grounds warranting

reconsideration. See Fed. R. Civ. P. 60.

      Boyd’s remaining contentions are unpersuasive, and we do not consider

issues he tries to raise for the first time on appeal. See Foti v. City of Menlo Park,

146 F.3d 629, 238 (9th Cir. 1998).

      AFFIRMED.




                                           3                                       09-15311